DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dreng et al. (US 2017/0369612), Yoo et al. (US 2016/0229931), Al-Harthi (US 2017/0009049) and Crowther et al. (US 2014/0087987) independently.
Dreng exemplifies various ethylene polymers in Table 2 prepared in the presence of an unsupported metallocene in a multistaged polymerization process:
Example Nos.	Density           Mw           Mw/Mn     MFR5     Tm        Tc       Crystallinity
 	  E1-RI		  .948	      142000	    5.8         0.38    131.8     116.2          80
  E4-RIII               .949	      125000	    4.3         0.47    133.1     117.1         82.5
  E5-RIII               .949	      138000	    4.7         0.49    133.1     117.1         82.5
Dreng’s Example Nos. E1-R1, E4-RIII and E5-RIII listed in Table 2 meet density, Mw, Mw/Mn, MFR5, Tm, Tc, and Crystallinity limitations of the instant claims except endothermic initiation temperature and tie molecule fraction of the ethylene polymers are not expressly disclosed. However, both Dreng’s ethylene polymer and the claimed ethylene polymer are prepared in the presence of metallocene catalyst which are expected to provide ethylene copolymers with similar compositions, and consider Dreng’s ethylene polymer and the claimed ethylene polymer have the same density, Mw, Mw/Mn, MFR5, Tm, Tc, and Crystallinity, a skill artisan would have expected Dreng’s ethylene polymer composition to be inherently identical or substantially identical to the claimed ethylene polymer composition and thus meet the endothermic initiation temperature and tie molecule fraction limitations of the instant claims.
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

For the same rationale, the instant claims are also rejected respectively over (i) Yoo’s polyethylenes of Examples 1 and 2 listed in Table 1; (ii) Al-Harthi’s polyethylenes of Examples 1 and 2 listed in Table 1; and (iii) Crowther’s polyethylenes of Examples 4 and 10-12 listed in Table 8.

While Dreng, Al-Harthi and Crowther do not teach chlorinating the ethylene polymer, chlorinating ethylene polymer is a conventional practice in the art and such is disclosed in Yoo as demonstrated in Examples 1 and 2.  Thus, it would have been obvious at the time of the invention to chlorinate the ethylene polymers of Dreng, Al-Harthi and Crowther when the chlorinated ethylene polymers are desired in the absence of any showing of criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763